Title: [Diary entry: 25 February 1786]
From: Washington, George
To: 

Saturday 25th. Thermometer at 24 in the morning—31 at Noon and 30 at Night. Clear and calm in the forenoon—wind Southerly afterwards and thawing, the ground being hard frozen. Renewed the fencing of my Paddock to day. Went into the Neck and to Muddy hole Plantations to measure the fields which I had plowed for Oats & for experiments—also to Dogue run to divide some fields and to mark the Rows for planting Corn. In the Afternoon Mr. Willm. Boo⟨th⟩ came in and stayed all Night.